Citation Nr: 0629184	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-02 282	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for lung disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1950 to 
May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

1.  By October 1994 and April 1995 rating decisions, the RO 
denied service connection for lung disease; the veteran did 
not perfect an appeal of the denial of service connection.  

2.  The evidence received since the April 1995 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for lung disease.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran was denied service connection for a lung 
disability in a rating decision dated in October 1994, and 
the denial was reaffirmed in another decision dated in April 
1995.  The claim was denied because there was no credible 
medical evidence relating the veteran's current lung 
disability to his military service.  The evidence of record 
at the time of denial showed that the earliest report of 
treatment for lung disease was May 1967, many years after 
leaving service.    

Adjudication of the claim was somewhat hindered by the fact 
that the veteran's service medical records (SMRs) were 
apparently among those thought to have been destroyed in a 
1973 fire at National Personnel Records Center (NPRC).  
However, the veteran has not claimed that he had been treated 
for any lung-related complaints in service.  Rather, as 
expressed in his March 1995 notice of disagreement (NOD), he 
theorizes that his lung disability was contracted while on 
active duty in Korea, and lay dormant until first treated in 
1967.  Notwithstanding the absence of SMRs, service 
connection could have been granted had there been evidence of 
lung disease within a one-year presumptive period following 
service, but there was not.  See 38 C.F.R. § 3.309(a).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a substantive 
appeal is timely received.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2005).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran did not appeal the RO's 1994 and 1995 denials, 
and the April 1995 denial is thus a final decision.  
38 C.F.R. § 20.1103.  The veteran applied to reopen this 
claim in September 2002.

The evidence of record at the time of the April 1995 denial 
consisted of the report of a March 1959 hospitalization at 
the VA Medical Center (VAMC) in Chicago, Illinois for anemia 
of undetermined etiology; treatment records for the period 
May 1967 to June 1994 from the Appalachian Regional Hospital 
and other private health care providers; and reports from 
V.S., M.D., and W.R, M.D., who treated the veteran for his 
lung disease.  While the evidence clearly established that 
the veteran had a current lung disability diagnosed as 
bronchial distortion and bronchiectasis involving the left 
lung, it did not show any connection between the current 
disability and the veteran's military service.  

Evidence added to the record since the April 1995 denial 
consists of treatment records from Dr. S. for the period 
April 2001 to January 2003; treatment records from V.K., 
M.D., for the period January 1998 to December 2002; treatment 
records from the Knoxville and Murfreesboro, Tennessee VA 
medical facilities for the period August 2000 to November 
2003; and lay statements from the veteran's wife and adult 
daughter.  

Most of the newly added material is new in the sense that it 
was not of record at the time of the May 1995 denial of 
service connection.  None of it, however, constitutes new and 
material evidence as defined by VA regulations.  For the most 
part, the new evidence is either cumulative or redundant of 
the evidence previously of record because it shows ongoing 
treatment of the veteran's lung disease, only corroborating 
the previously established fact that the veteran has a 
current lung-related disability.  None of the new medical 
evidence suggests that the veteran's current lung disease is 
related to his military service.  Thus, this newly added 
medical evidence is not material because it does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, because this newly added medical evidence 
does not even suggest a nexus between the veteran's current 
lung disability and his military service, it does not raise a 
reasonable possibility of substantiating the claim as is 
required by 38 C.F.R. § 3.156(a).  

Turning to the written lay statements from the veteran's wife 
and daughter, the Board finds that neither constitutes 
credible evidence as to the etiology of the veteran's lung 
disease.  The daughter's statement was that, as long as she 
could remember, her father had been sick.  She stated that 
the veteran came home sick from his service in Korea, and 
that his symptoms didn't appear until 1959, five years after 
he returned from service.  However, since the record shows 
that the daughter was born in 1965, she cannot have direct 
knowledge of such alleged facts.  In any event, there is no 
evidence of record showing that the veteran's daughter has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of the veteran's disability, and she makes no claim 
to such expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2005).

The veteran's wife's statement generally reviews his history 
of lung disease, and makes the statement that he has had 
medical problems "about ever since he left the military."  
She contends that two of the veteran's previous doctors told 
him that they felt that his lung problems stemmed from 
something he picked up in Korea, though the medical records 
in the file contain no such medical opinion.  She stated that 
she could not remember the doctors' names.  She also 
suggested that the veteran's lung disease was contracted in 
Korea and lay dormant until many years after service.  While 
the veteran's wife thereby suggests that his current lung 
disease is related to his military service, there is no 
evidence showing, and she makes no claim, that she has the 
requisite qualifications to render competent medical opinion 
or diagnoses.  Espiritu, supra; 38 C.F.R. § 3.159(a)(1).

In sum, none of the evidence received since the RO's April 
1995 denial of service connection for lung disease meets the 
regulatory requirement for new and material evidence 
necessary to reopen the prior claim.  While most of the added 
evidence is new in that it was not previously of record, much 
of what was added is redundant and/or cumulative.  None of 
the newly added evidence qualifies as material evidence 
because, by itself or when considered with previous evidence 
of record, none relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, none of this evidence 
establishes a medical nexus between the veteran's military 
service and his post-service lung disability.

As noted, the NPRC indicates that the veteran's SMRs were 
among those thought to have been destroyed in a 1973 fire at 
NPRC.  The Board is cognizant of the fact that, in cases 
where records are lost or presumed lost, a heightened duty is 
imposed on the Board to consider the applicability of the 
benefit of the doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Russo v. 
Brown, 9 Vet.App. 46 (1996).  The Board has carefully 
considered the applicability of the benefit of the doubt 
doctrine in adjudicating this application to reopen the 
veteran's service connection claim.  However, as explained in 
the foregoing analysis, the Board finds that there simply is 
no credible new and material evidence received that would 
warrant reopening of the veteran's claim.  Moreover, as 
noted, the veteran has made no claim that he was treated in 
service for any lung-related complaints, but, rather, 
theorizes that he may have contracted a lung disease in Korea 
that lay dormant until years after leaving service, raising 
significant doubt in any event as to the probative value of 
SMRs in this issue.

Because the Board finds that no new and material evidence has 
been received, the application to reopen must be denied, and 
further analysis is not permitted.  Barnett, supra., at 1384.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA in 
correspondence in October 2002, including specifically the 
requirement that new and material evidence be received in 
order to reopen a claim.  VA has no duty to inform or assist 
that was unmet.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for lung disease is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


